Title: John Hartwell Cocke to James Madison, 29 November 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                Nov 29 1827.
                            
                        
                         
                        I write chiefly to acknowledge the rect. of yours of the 19. together with the letters it inclosed. I am
                            content to make the effort with the present Hotel keepers under your view of our restricted powers, but I am in duty bound
                            to add that new developments daily convince me that we shall have finally to get rid of the present set. I was informed
                            this week at Fluva. Court by Mr. Gilmer of Charlottesville, that he had an Execution against the body of five out of the
                            six, and he knew or had heard of others in the hands of other Lawyers.
                        You will have recd. my last letter apprising you of the unexpected difficulty with Dr. Jones, rendering a
                            meeting of the Board next Month more necessary than we hitherto expected—I have recd. a letter from Mr. Cabell since he
                            got to Richmond & had had a conference with Mr. Johnson, in which he says, "We unite in the opinion that there
                            ought to be a meeting in Decr. and propose to attend. He (Mr. J) will write to Mr. Loyall We understand it to be the 2d.
                            Monday, the 10th. Decr. Postpone writing farther to Mr. Short. You had better write to the Rector, also to Mr. Monroe
                            & Genl. Breckenridge." I presume there is no chance at this late period to give Genl. B sufficient notice to
                            admit of his attending, and it will be unnecessary as to Mr. Monroe, being informed at our Court a few days ago by Mr.
                            Gilmer that he had recd. intelligence from Col. M. that he would be at Charlottesville about the time of the proposed
                            meeting.
                        I shall leave home tomorrow for Richmond but expect to return in time to attend the meeting—With assurances
                            of my high respect & Esteem I am Dr. Sir your Obdt. Servt.
                        
                        
                            
                                John H. Cocke sen.
                            
                        
                    